DETAILED ACTION
The Office Action is in response to the Applicant's reply filed January 24, 2022 to the Office action mailed on July 22, 2021.
Priority
The present application is a 371 of PCT/US2017/036011 filed on June 05, 2017, which claims benefit of PCT/US2017/036011 and PRO 62/345,857 filed on June 05, 2016.  The effective filing date of the instant application is December 05, 2018. 
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1-3, 5-7, 9, 11-13, 15-18, and 24-36 over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) is not persuasive.   Applicant’s main argument is that the prior art fails to teach an amount of 105-180 ug of the vitamin D or a metered dose dispenser spray.  Applicant argues the claimed limitations addresses the problem of side effects such as hypercalcemia or interaction with chemotherapy.  Further, Applicant states a metered dose spray versus a cream allows for controlled amount of the formulation to be administered as well as allows for even spread over hair follicles.  Additionally, Applicant states the Pitre et al. rejection addresses improved penetration but having less adverse calcemic effects.  Further, the active preferred in Pitre et al. is non-calcemic vitamin D derivative. 
In response, the Examiner states the primary reference teaches 1,25-dihydroxyvitamin D3 can be prepared and 3-5 ml of that solution (which reads on 6-500 μg dose) applied directly to the scalp at various points with a dropper followed by scalp massage for 3-5 min to ensure even distribution.  While the reference teaches a range of doses including some lower and higher dosage ranges, Applicant has not provided any evidence that the specific range of 105-180 ug of the vitamin D results in unexpected results.  For example, the administration of the higher dosages taught by the prior art does not necessarily result in hypercalcemia or interactions with chemotherapy drugs. Applicant should provide evidence, such as a comparison with the reference of record.  Furthermore, the Examiner states the argument that a cream may not give evenly distributed dosages when applied topically is not persuasive as the reference exactly teaches the even distribution of the formulation via a dropper.  Lastly, with respect to the argument that Pitre only uses a non-calcemic vitamin D derivative, the Examiner states that although the reference discloses a preferable way of making the composition, the reference does not teach away from a calcemic vitamin D, as Applicant recognizes, as well.  A preferable method does not eliminate all other possibilities. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this case, the calcitriol taught by the Pitre reference, reads on the claimed limitation.   The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 10, 14, 38 and 40 over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 21-24, and 26-30 above, and further in view of Dr. Mercola® Premium Supplements (http://products.mercola.com/vitamin-d-spray/, Internet Archive Wayback Machine date, March 3, 2011) as evidenced by and Sunshine Mist™ Vitamin D Spray product label obtained from the archived webpage: (https://web.archive.org/web/20110303080308/http://mercola.fileburst.com/PDF/product-labels/vitaminD-spray-label-v100.pdf, cited in the IDS filed January 31, 2020)is not persuasive.   The Applicant argues the spray taught by Dr. Mercola is an oral spray not a topical spray for the human scalp.  
The Examiner states the reference was not incorporated for the formulation or administration route, but solely for the dispenser itself, which sprays in divided amounts the total desirable dosage; or more specifically, that metered dose pumps can provide small amounts where the combination of individual sprays gives the total desired daily dose.   The reference was not used for the route of administration but rather for the container and the benefits of such dispensers.  The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 19-21 over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 21-24, and 26-30 above, and further in view of Breastcancer.org https://www.breastcancer.org/research-news/20100602b, published online June 2, 2010) is not persuasive.  Applicant states the Breastcancer.org reference teaches nothing with respect to a vitamin D topical formulation.  
The Examiner states the Breastcancer.org was used not for a teaching of vitamin D treatment  but to describe that cancers, specifically breast cancers take solid tumor form and can be recurrent.  The primary references in fact discussed using vitamin D in patients with cancer.  The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claim 23 over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Henner et al (US 2003/0119795 A1) is not persuasive. Applicant states the Henner reference teaches nothing with respect to a vitamin D topical formulation for preventing chemotherapy induced alopecia in the total amount claimed using a metered spray unit.  
The Examiner states the sole reason Henner was incorporated was because the reference teaches hypercalcemia may be an adverse effect of vitamin D administration to cancer patients. The Examiner’s contention is that with any study protocol, the appropriate patients should be used and this would require an inclusion and exclusion criteria.  Similar to Applicant’s claims, one would have to monitor calcium levels when administering vitamin D to patients with cancer because of the potential adverse effect described by Henner. The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claim 1-3, 5-7, 9, 11-13, 15-18, and 24-36 over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) is not persuasive. Applicant’s main argument are as before, but are restated and addressed below: Firstly, Applicant states the prior art fails to teach an amount of 105-180 ug of the vitamin D or a metered dose dispenser spray.  Applicant argues the claimed limitations addresses the problem of side effects such as hypercalcemia or interaction with chemotherapy.  A metered dose spray versus a cream allows for controlled amount of the formulation to be administered as well as allows for even spread over hair follicles.  The Pitre et al. rejection addresses improved penetration but having less adverse calcemic effects.  Further, the active preferred in Pitre et al. is non-calcemic vitamin D derivative. 
The Examiner respectfully, reiterates the primary reference teaches 1,25-dihydroxyvitamin D3 can be prepared and 3-5 ml of that solution (which reads on 6-500 μg dose) applied directly to the scalp at various points with a dropper followed by scalp massage for 3-5 min to ensure even distribution.  While the reference teaches the range as claimed, as well as, other ranges, Applicant has not provided any evidence that the specific range of 105-180 ug of the vitamin D results in unexpected results.  For example, the administration of the higher dosages taught by the prior art does not necessarily result in hypercalcemia or interactions with chemotherapy drugs.  It is Examiners contention that Applicant should provide evidence, such as a comparison with the reference of record.  Furthermore, the Examiner states the argument that a cream may not give evenly distributed dosages when applied topically is not persuasive as the reference exactly teaches “ layered across the top of the skin by dropper so that the entire exposed surface was covered “ via a dropper.  Lastly, with respect to the argument that Pitre only uses a non-calcemic vitamin D derivative, the Examiner states that although the reference discloses a preferable way of making the composition, the reference does not teach away from using calcitriol.  A preferable method does not eliminate all other possibilities. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this case, the calcitriol is taught by the Pitre reference.   The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claim  10, 14, 38 and 40 over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Dr. Mercola® Premium Supplements (http://products.mercola.com/vitamin-d-spray/, Internet Archive Wayback Machine date, March 3, 2011) as evidenced by and Sunshine Mist™ Vitamin D Spray product label obtained from the archived webpage: (https://web.archive.org/web/20110303080308/http://mercola.fileburst.com/PDF/product-labels/vitaminD-spray-label-v100.pdf, cited in the IDS filed January 31, 2020) is not persuasive. The Applicant argues the spray taught by Dr. Mercola is an oral spray not a topical spray for the human scalp.
The Examiner respectfully, reiterates the reference was not incorporated for the formulation or administration route, but solely for the dispenser itself, which is used to spray in divided amounts the total desirable dosage; or more specifically, that metered dose pumps can provide small amounts where the combination of sprays gives the total desired daily dose.   The reference was not used for the route of administration.  The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claim  23  over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Henner et al (US 2003/0119795 A1) is not persuasive. Applicant states the Henner reference teaches nothing with respect to a vitamin D topical formulation for preventing chemotherapy induced alopecia in the total amount claimed using a metered spray unit.  
The Examiner respectfully, reiterates the sole reason Henner was incorporated was because the reference teaches hypercalcemia can result from administration of vitamin D to cancer patients. The Examiner states that a study will have an inclusion and exclusion criteria.  Similar to the claims, one would have to monitor calcium levels when administering vitamin D to patients with cancer. The rejection is herewith maintained.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claim 24 and 26 over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Jacot et al (Breast Cancer Res Treat, 2012; 134:709-717) is not persuasive. Applicant states the Jacot reference teaches nothing with respect to a vitamin D topical formulation for preventing chemotherapy induced alopecia in the total amount claimed using a metered spray unit.  Jacot relates to a vitamin D supplement.
The Examiner states the Jacot reference was only used to show that vitamin D administration, regardless of route, has been known to be administered to cancer patients for a year after treatment.  Therefore, the extended use of vitamin D is an obvious concept. The rejection is herewith maintained.  
Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   
The rejections are as below: 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 11-12, 15-18, and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020).
Jimenez teaches a method of reducing chemotherapy-induced alopecia comprising  administering to a patient undergoing chemotherapy with at least one chemotherapeutic agent 1,25-dihydroxyvitamin D3 in an effective amount; wherein said 1,25-dihydroxyvitamin D3 is administered topically (abstract, claims 1 and 2).The reference teaches 1,25-Dihydroxyvitamin D3, an active metabolite of Vitamin D3, has been shown to increase EGF receptors on breast cancer cells and on a cell line established from rat calvaria (reads on cancers that are solid) (abstract, col 1 lines 55-60). Jimenez teaches a solution of 2-100 μg/ml of 1,25-dihydroxyvitamin D3 in absolute ethanol can be prepared and 3-5 ml of that solution (reads on 6-500 μg) applied directly to the scalp at various points with a dropper followed by scalp massage for 3-5 min to ensure even distribution (col 4 line 19-25).  Jimenez further teaches when chemotherapy is involved, this treatment is, advantageously, administered once or twice daily (reads on up to a 24 hour separation) beginning 5-8 days prior to initiation of chemotherapy and continued through the course of chemotherapy, (col 4 line 26) reads on the limitation “wherein step (2) is performed for a sufficient time prior to the commencement of chemotherapy such that the catagen stage of hair follicles is induced in the treated area of the subject”.  Administering to a patient undergoing chemotherapy with at least one chemotherapeutic agent, reads on selecting a human subject having cancer who is receiving chemotherapy. Jimenez teaches a topical solution comprising 0.0002-0.1% 1,25-dihyroxyvitamin D3, propylene glycol 10%,30% propylene glycol dicaprylate/dicaprate, 0.05% butylated hydroxytoluene (BHT), 0.05% butylated hydroxyanisole, and ethyl alcohol, absolute q.s. to 100% (see Example VIII, col 9).  Thus, the composition taught by Jimenez comprises 10 % propylene glycol and 60% absolute ethanol (see Example VIII, cols 9 and 10).    With respect to claims 28, and 32 the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5)).

Jimenez does not explicitly teach the composition in 105-180 μg or is topically administered using a metered spray unit.
However, Pitre teaches a composition comprising calcitriol that is sprayable (claim 1) wherein the calcitriol is in an amount of between 0.0001 and 20% (claim 2). Pitre teaches the composition is preferably in a dosing spray bottle, for which the application area and dose characteristics are controlled and reproducible; the spray device used consists of a bottle equipped with a 25µl dosing valve [0044]. This reads on a metered spray unit. Pitre further teaches that the composition is suitable for producing a medicinal product intended for treating alopecia, in particular alopecia caused by chemotherapy or radiation [0045].  
It would have been prima facie obvious for a person of ordinary skill in the art at the time of filing of the claimed invention to use the amount of vitamin D as claimed, separate the doses by 10-14 hours and utilize a metered spray unit to deliver composition taught by Jimenez topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.  The motivation comes from the teaching that vitamin D derivatives are useful in treatment at 2-100 μg/ml and are applied on scalp in 3-5mL, are administered twice a day and have been used in metered spray unit to treat alopecia. Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).    Although, Jimenez does not explicitly teach the composition is anhydrous.  However, as set forth above, Pitre teaches a composition comprising calcitriol formulated in a spray composition for use in a metered spray bottle which is useful for treating alopecia of various origins, in particular alopecia caused by chemotherapy, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metered spray unit to deliver composition taught by Jimenez topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.  Pitre further teaches the topical-application composition may be provided in anhydrous form [0041].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the topical spray composition comprising vitamin D in an anhydrous form as taught by Pitre with a reasonable expectation of success since the prior art teaches this is a suitable form for formulating a topical-application composition comprising vitamin D.  

Claims 10, 14, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-3, 5-7, 9, 11-12, 15-18, and 24-36 above, and further in view of Dr. Mercola® Premium Supplements (http://products.mercola.com/vitamin-d-spray/, Internet Archive Wayback Machine date, March 3, 2011) as evidenced by and Sunshine Mist™ Vitamin D Spray product label obtained from the archived webpage: (https://web.archive.org/web/20110303080308/http://mercola.fileburst.com/PDF/product-labels/vitaminD-spray-label-v100.pdf, cited in the IDS filed January 31, 2020).
Jimenez and Pitre are discussed above.
Jimenez and Pitre do not teach the pharmaceutical composition is administered in about 1.0 mL dose and wherein the composition is administered at 0.25 mL to each of the four quadrants of the scalp. As set forth above, Jimenez teaches a solution of 2-100 μg/ml of 1,25-dihydroxyvitamin D3.  Pitre teaches the spray formula was applied using a spray bottle equipped with a 25 µl dosing valve [0058].
Moreover, Dr. Mercola Premium Supplements Sunshine Mist™ Vitamin D Spray product label teaches serving size is 6 sprays (approximately 0.78 mL) and that the container contains approximately 32 servings. Thus, Dr. Mercola Premium Supplements teaches a metered pump designed to dispense 0.13-ml, 6 times, and that the container contains about 192 sprays.
It would have been prima facie obvious for a person of ordinary skill in the art at the time filing to utilize the dispense dose, number of spray doses, and amount of dispenses (sprays) the container holds taught by Dr. Mercola Premium Supplements as a starting point for optimizing the spray dispenser to deliver the optimum dose of the vitamin D derivative calcitriol for supplementing the subject without overdosing.  Regarding the limitation directed to administering the composition to each of the four quadrants of the scalp, it would have been prima facie obvious to one of ordinary skill in the art to evenly distribute the composition across the scalp in order to evenly treat the scalp to reduce chemotherapy induced alopecia evenly throughout the scalp.  The motivation comes from the teaching that a metered pump designed to dispense 0.13-ml, 6 times. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

	Claims 19-21 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-3, 5-7, 9, 11-12, 15-18, and 24-36 above, and further in view of Breastcancer.org https://www.breastcancer.org/research-news/20100602b, published online June 2, 2010).  
Jimenez and Pitre are discussed above.
Jimenez teaches breast cancer cell lines but does not teach the subject has breast cancer.  Jimenez does teach pretreatment with vitamin D3 provided protection from chemotherapy induced alopecia from Adriamycin and cytoxan combination (Table II).  
Moreover, Breastcancer.org teaches a study suggests that treating early-stage breast cancer with two common chemotherapy medicines followed by a third (doctors call this a sequential approach) has some advantages compared to giving two or three chemotherapy medicines at the same time; the women were treated with two or three common chemotherapy medicines which included adriamycin and Cytoxan.  
It would have been obvious to one of ordinary skill in the art to utilize the method of reducing chemotherapy-induced alopecia suggested by Jimenez and Pitre in a subject having breast cancer treated with Adriamycin and Cytoxan since the prior art teaches pretreatment with vitamin D3 provided protection from chemotherapy induced alopecia from Adriamycin and cytoxan combination and Adriamycin and cytoxan combination is a common chemotherapy for breast cancer, resulting in the practice of the method of claims 19-21 with a reasonable expectation of success.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 5,486,509, cited in the IDS filed January 31, 2020) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-3, 5-7, 9, 11-13, 15-18, and 24-36  above, and further in view of Henner et al (US 2003/0119795 A1).
Jimenez and Pitre are discussed above.
 Jimenez and Pitre fail to teach a subject has a serum calcium level less than or equal to the upper limit of normal (ULN) within 72 hours prior to beginning topical administration.  
However, Henner teaches a method for the treatment of a hyperproliferative disease in a subject, wherein the hyperproliferative disease responds to treatment with a Vitamin D drug, comprising administering to the Subject a therapeutically effective pulse dose of the Vitamin D drug in a sufficient amount to have an antiproliferative effect, without inducing severe symptomatic hypercalcemia (claim 1); wherein the Vitamin D drug is administered to a subject having a neoplasm that expresses a Vitamin D receptor (claim 2) wherein the neoplasm is breast cancer (claims 3 and 4), wherein the vitamin D drug is calcitriol (claim 10); the dosage form may be topical [0015].  Henner teaches 19 patients with locally advanced or cutaneous metastatic breast cancer with topical calcipotriol, a Vitamin D analogue; three of the 14 patients who completed 6 weeks of treatment showed a 50% reduction in the bidirectional diameter of the treated lesions and one other patient showed minimal response, however hypercalcemia was a complication of the treatment [0009]; “hypercalcemia” refers to a calcium plasma concentration greater than normal in the laboratory where the concentration is measured [0025].  Henner teaches vitamin D exerts its calcium regulating activity through both genomic and nongenomic pathways; vitamin D maintains calcium levels in the normal range by stimulating intestinal calcium absorption; when intestinal absorption is unable to maintain calcium homeostasis, Vitamin D stimulates monocytic cells to become mature osteoclasts, which in turn mobilize calcium from bones [0004]; antiproliferative levels of 1,25-dihydroxyvitamin D can be achieved for short periods of time with minimal adverse effects, particularly if hypercalcemia during short course 1,25-dihydroxyvitamin D therapy is primarily mediated by increases in intestinal calcium absorption (slower calcium elevation) rather than osteoclast activation (which can rapidly mobilize calcium from bone); higher 1,25 dihydroxyvitamin D levels are achievable when the drug is given in conjunction with a reduced calcium diet to minimize intestinal calcium absorption, and adequate hydration to maximize calcium excretion [0035]. 
It would have been prima facie obvious to one of ordinary skill in the art to identify the subject has serum calcium levels that are less than the upper limit of normal within 72 hours prior to beginning topical administration of calcium in a method of reducing chemotherapy-induced alopecia comprising administering 1,25-dihydroxyvitamin D suggested by Jimenez and Pitre since the prior art teaches vitamin D regulates calcium levels, hypercalcemia is a complication of vitamin D treatment, and higher 1,25 dihydroxyvitamin D levels are achievable when the drug is given in conjunction with a reduced calcium diet to minimize intestinal calcium absorption, and adequate hydration to maximize calcium excretion, resulting in the practice of the method of claim 23 with a reasonable expectation of success.


Claims 1-3, 5-7, 9, 11-12, 15-18, and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020).
Jimenez ‘917 teaches a method of preventing or treating alopecia in an individual, comprising topically administering to the individual a pharmaceutical composition comprising a therapeutically effective amount of a vitamin D compound formulated to be delivered to epidermis while substantially avoiding dermis delivery (claim 1) wherein the pharmaceutical composition (abstract, [0024]) comprises about 40% (w/w) propylene glycol and about 60% (w/w) anhydrous absolute ethanol (200 proof, U.S.) (claim 2); wherein the vitamin D compound is 1,25-dihydroxyvitamin D3 (claim 5); wherein the alopecia is chemotherapy-induced alopecia (CIA) (claim 15); wherein alopecia has not commenced in the individual (claim 20), wherein the individual is undergoing or about to undergo chemotherapy (claim 21); wherein the pharmaceutical composition is administered to the individual prior to chemotherapy or concurrent with chemotherapy (claim 22); wherein the pharmaceutical composition does not substantially reduce the efficacy of chemotherapy (claim 24).  Jimenez ‘917 teaches the composition can be formulated for topical administration in a spray [0269].
Jimenez ‘917 Jimenez does not explicitly teach the composition in 105-180 μg or is topically administered using a metered spray unit.
However, Pitre teaches a composition comprising calcitriol that is sprayable (claim 1) wherein the calcitriol is in an amount of between 0.0001 and 20%. Pitre teaches the composition is preferably in a dosing spray bottle, for which the application area and dose characteristics are controlled and reproducible; the spray device used consists of a bottle equipped with a 25µl dosing valve [0044]. This reads on a metered spray unit. Pitre further teaches that the composition is suitable for producing a medicinal product intended for treating alopecia, in particular alopecia caused by chemotherapy or radiation [0045].  
It would have been prima facie obvious for a person of ordinary skill in the art at the time of filing of the claimed invention to use the amount of vitamin D as claimed, separate the doses by 12 hours and utilize a metered spray unit to deliver composition taught by Jimenez topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.  The motivation comes from the teaching that vitamin D derivatives are useful in treatment at 2-100 μg/ml and are applied on scalp in 3-5mL, are administered twice a day and have been used in metered spray unit to treat alopecia. Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).    Although, Jimenez does not explicitly teach the composition is anhydrous.  However, as set forth above, Pitre teaches a composition comprising calcitriol formulated in a spray composition for use in a metered spray bottle which is useful for treating alopecia of various origins, in particular alopecia caused by chemotherapy, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metered spray unit to deliver composition taught by Jimenez topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.  Pitre further teaches the topical-application composition may be provided in anhydrous form [0041].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the topical spray composition comprising vitamin D in an anhydrous form as taught by Pitre with a reasonable expectation of success since the prior art teaches this is a suitable form for formulating a topical-application composition comprising vitamin D.  

Claims 10, 14, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Dr. Mercola® Premium Supplements (http://products.mercola.com/vitamin-d-spray/, Internet Archive Wayback Machine date, March 3, 2011) as evidenced by and Sunshine Mist™ Vitamin D Spray product label obtained from the archived webpage: (https://web.archive.org/web/20110303080308/http://mercola.fileburst.com/PDF/product-labels/vitaminD-spray-label-v100.pdf, cited in the IDS filed January 31, 2020).
Jimenez and Pitre are discussed above.
Jimenez and Pitre do not teach the pharmaceutical composition is administered in about 1.0 mL dose and wherein the composition is administered at 0.25 mL to each of the four quadrants of the scalp. As set forth above, Jimenez teaches a solution of 2-100 μg/ml of 1,25-dihydroxyvitamin D3.  Pitre teaches the spray formula was applied using a spray bottle equipped with a 25 µl dosing valve [0058].
Moreover, Dr. Mercola Premium Supplements Sunshine Mist™ Vitamin D Spray product label teaches serving size is 6 sprays (approximately 0.78 mL) and that the container contains approximately 32 servings. Thus, Dr. Mercola Premium Supplements teaches a metered pump designed to dispense 0.13-ml, 6 times, and that the container contains about 192 sprays.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dispense dose, number of spray doses, and amount of dispenses (sprays) the container holds taught by Dr. Mercola Premium Supplements as a starting point for optimizing the spray dispenser to deliver the optimum dose of the vitamin D derivative calcitriol for supplementing the subject without overdosing.  Regarding the limitation directed to administering the composition to each of the four quadrants of the scalp, it would have been prima facie obvious to one of ordinary skill in the art to evenly distribute the composition across the scalp in order to evenly treat the scalp to reduce chemotherapy induced alopecia evenly throughout the scalp.  The motivation comes from the teaching that a metered pump designed to dispense 0.13-ml, 6 times. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

	Claims 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Henner et al (US 2003/0119795 A1).
Jimenez and Pitre fail to teach a subject has a serum calcium level less than or equal to the upper limit of normal (ULN) within 72 hours prior to beginning topical administration.  
However, Henner teaches a method for the treatment of a hyperproliferative disease in a subject, wherein the hyperproliferative disease responds to treatment with a Vitamin D drug, comprising administering to the Subject a therapeutically effective pulse dose of the Vitamin D drug in a sufficient amount to have an antiproliferative effect, without inducing severe symptomatic hypercalcemia (claim 1); wherein the Vitamin D drug is administered to a subject having a neoplasm that expresses a Vitamin D receptor (claim 2) wherein the neoplasm is breast cancer (claims 3 and 4), wherein the vitamin D drug is calcitriol (claim 10); the dosage form may be topical [0015].  Henner teaches 19 patients with locally advanced or cutaneous metastatic breast cancer with topical calcipotriol, a Vitamin D analogue; three of the 14 patients who completed 6 weeks of treatment showed a 50% reduction in the bidirectional diameter of the treated lesions and one other patient showed minimal response, however hypercalcemia was a complication of the treatment [0009]; “hypercalcemia” refers to a calcium plasma concentration greater than normal in the laboratory where the concentration is measured [0025].  Henner teaches vitamin D exerts its calcium regulating activity through both genomic and nongenomic pathways; vitamin D maintains calcium levels in the normal range by stimulating intestinal calcium absorption; when intestinal absorption is unable to maintain calcium homeostasis, Vitamin D stimulates monocytic cells to become mature osteoclasts, which in turn mobilize calcium from bones [0004]; antiproliferative levels of 1,25-dihydroxyvitamin D can be achieved for short periods of time with minimal adverse effects, particularly if hypercalcemia during short course 1,25-dihydroxyvitamin D therapy is primarily mediated by increases in intestinal calcium absorption (slower calcium elevation) rather than osteoclast activation (which can rapidly mobilize calcium from bone); higher 1,25 dihydroxyvitamin D levels are achievable when the drug is given in conjunction with a reduced calcium diet to minimize intestinal calcium absorption, and adequate hydration to maximize calcium excretion [0035]. 
It would have been prima facie obvious to one of ordinary skill in the art to identify the subject has serum calcium levels that are less than the upper limit of normal within 72 hours prior to beginning topical administration of calcium in a method of reducing chemotherapy-induced alopecia comprising administering 1,25-dihydroxyvitamin D suggested by Jimenez and Pitre since the prior art teaches vitamin D regulates calcium levels, hypercalcemia is a complication of vitamin D treatment, and higher 1,25 dihydroxyvitamin D levels are achievable when the drug is given in conjunction with a reduced calcium diet to minimize intestinal calcium absorption, and adequate hydration to maximize calcium excretion, resulting in the practice of the method of claim 23 with a reasonable expectation of success.


Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al (US 2011/0059917 A1, hereinafter referred to as Jimenez ‘917) in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020) as applied to claims 1-4, 6, 7, 10-12, 17, 22-24, and 26-30 above, and further in view of Jacot et al (Breast Cancer Res Treat, 2012; 134:709-717).
Jimenez ‘917 and Pitre do not specify wherein the vitamin D compound is administered for at least three months after commencement of the chemotherapy or for at least three months after completion of the chemotherapy.
Jimenez teaches breast cancer cell lines but does not teach the subject has breast cancer.  Jimenez does teach pretreatment with vitamin D3 provided protection from chemotherapy induced alopecia from Adriamycin and cytoxan combination (Table II).  
Moreover, Breastcancer.org teaches a study suggests that treating early-stage breast cancer with two common chemotherapy medicines followed by a third (doctors call this a sequential approach) has some advantages compared to giving two or three chemotherapy medicines at the same time; the women were treated with two or three common chemotherapy medicines which included adriamycin and Cytoxan.  
It would have been obvious to one of ordinary skill in the art to utilize the method of reducing chemotherapy-induced alopecia suggested by Jimenez and Pitre in a subject having breast cancer treated with Adriamycin and Cytoxan since the prior art teaches pretreatment with vitamin D3 provided protection from chemotherapy induced alopecia from Adriamycin and cytoxan combination and Adriamycin and cytoxan combination is a common chemotherapy for breast cancer, resulting in the practice of the method of claims 24 and 26  with a reasonable expectation of success.
However, Jacot teaches patients with locally advanced breast cancer treated with neoadjuvant chemotherapy are at risk of cancer treatment–induced bone loss and consequently of increased skeletal morbidity; in addition, this situation could be worsened by the fact that only a minority of patients with breast cancer have sufficient vitamin D; serum samples were collected before the first (baseline) and the last treatment cycle; at baseline, 79.5% of patients had vitamin D insufficiency, increasing to 97.4 % at the end of the neoadjuvant chemotherapy; calcium and RANKL serum concentrations were also significantly decreased, while OPG was significantly increased, resulting in lower RANKL/OPG ratio; calcium and vitamin D, RANKL and vitamin D and RANKL and OPG levels were significantly correlated; nearly all included patients suffered from vitamin D insufficiency by the end of the neoadjuvant chemotherapy with changes in the calcium/RANKL/OPG axis that are evocative of deregulation of a functional regulatory mechanism (abstract).  Jacot further teaches as vitamin D insufficiency is particularly common in patients with breast cancer, current guidelines encourage daily supplementation with 1,200 mg calcium and 400 IU vitamin D, like in the general population; however, this seems insufficient; after 1 year of standard supplementation (400 IU vitamin D3 daily) the serum values of 25OHD were normalized in less than 15 % of the 74 % pre-menopausal patients with early breast cancer who had baseline vitamin D insufficiency; daily low-dose vitamin D supplementation failed to significantly increase 25OHD levels in patients with breast cancer who had insufficient vitamin D levels (<32 ng/mL) at baseline (66.5 %); these patients were affected by a significantly lower lumbar BMD (bone mineral density); on the other hand, in the study by Khan and colleagues [62], supplementation with weekly vitamin D3 doses of 50,000 IU was well tolerated and was associated with a lower incidence of musculoskeletal pain; thus, vitamin D insufficiency in patients with breast cancer does not seem to respond to standard low-dose vitamin D supplementation and might be linked to decreased BMD; conversely, optimal vitamin D correction has been associated with increased BMD and better response to anti-resorbing agents (page 714, left, 1st paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art to administer the vitamin D compound for at least three months after commencement of the chemotherapy and for at least a year after completion of the chemotherapy in a method of reducing chemotherapy-induced alopecia comprising administering 1,25-dihydroxyvitamin D suggested by Jimenez ‘917 and Pitre since the prior art teaches vitamin D insufficiency is particularly common in patients with breast cancer, current guidelines encourage daily supplementation with 1,200 mg calcium and 400 IU vitamin D, like in the general population, and patients suffered from vitamin D insufficiency by the end of chemotherapy.   A year after completion of chemotherapy reads on at least 3 months after completion of the chemotherapy.  Taken together, all this would result in the practice of the method of claims 19 and 20 with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-12, 14-21, 23-36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 5,486,509 in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020). 
The instant claims are directed to a method of preventing or mitigating chemotherapy-induced alopecia in a human subject comprising the steps of:(1) selecting a human subject having a cancer and who is scheduled to receive, or is receiving, a chemotherapy; and (2) topically administering a pharmaceutical composition comprising a vitamin D compound in a total daily dose of 105 µg to 180 µg of the vitamin D compound to the scalp of the subject, wherein step (2) is performed prior to and/or concurrently with the chemotherapy, thereby preventing or mitigating chemotherapy-induced alopecia in the subject (claim 1), wherein the pharmaceutical composition is administered using a metered spray unit (claim 13).
The previously allowed claims are directed to a method of reducing chemotherapy-induced alopecia comprising administering an effective amount of vitamin D3 or derivative thereof (claim 1) wherein said derivative is 1,25-dihydroxyvitamin D3 (claim 2) wherein said vitamin D3 is administered topically (claim 3), wherein the composition is administered prior to the initiation of said chemotherapy (claim 9).  The previously allowed claims do not specifically recite topically is administered using a metered spray unit.
However, Pitre teaches a composition comprising calcitriol that is sprayable (claim 1) wherein the calcitriol is in an amount of between 0.0001 and 20% (claim 2). Pitre teaches the composition is preferably in a dosing spray bottle, for which the application area and dose characteristics are controlled and reproducible; the spray device used consists of a bottle equipped with a 25µl dosing valve [0044]. This reads on a metered spray unit. Pitre further teaches that the composition is suitable for producing a medicinal product intended for treating alopecia, in particular alopecia caused by chemotherapy or radiation [0045].  The Examiner notes that 1,25-dihydroxyvitamin D3 is equivalent to calcitriol.
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metered spray unit to deliver the composition recited by the previously allowed claims topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.


Claims 1-3, 5-7, 9-12, 14-21, 23-36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 6,291,443 B1 in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020). 
The instant claims are directed to a method of preventing or mitigating chemotherapy-induced alopecia in a human subject comprising administering a pharmaceutical composition comprising a therapeutically effective amount of a vitamin D compound to the scalp of the subject using a metered spray unit.
The previously allowed claims are directed to a method of reducing chemotherapy-induced alopecia comprising administering an effective amount of vitamin D3 or derivative thereof (claim 1) wherein said derivative is 1,25-dihydroxyvitamin D3 (claim 2) wherein said vitamin D3 is administered topically (claim 3), wherein the composition is administered prior to the initiation of said chemotherapy (claim 9).  The previously allowed claims do not specifically recite topically is administered using a metered spray unit.
However, Pitre teaches a composition comprising calcitriol that is sprayable (claim 1) wherein the calcitriol is in an amount of between 0.0001 and 20% (claim 2). Pitre teaches the composition is preferably in a dosing spray bottle, for which the application area and dose characteristics are controlled and reproducible; the spray device used consists of a bottle equipped with a 25µl dosing valve [0044]. This reads on a metered spray unit. Pitre further teaches that the composition is suitable for producing a medicinal product intended for treating alopecia, in particular alopecia caused by chemotherapy or radiation [0045].  The Examiner notes that 1,25-dihydroxyvitamin D3 is equivalent to calcitriol.
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metered spray unit to deliver the composition recited by the previously allowed claims topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.


Claims 1-3, 5-7, 9-12, 14-21, 23-36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 9,901,637 B2 in view of Pitre et al (EP 1,952,808 A2, cited in the IDS filed January 31, 2020). 
The instant claims are directed to a method of preventing or mitigating chemotherapy-induced alopecia in a human subject comprising the steps of:(1) selecting a human subject having a cancer and who is scheduled to receive, or is receiving, a chemotherapy; and (2) topically administering a pharmaceutical composition comprising a vitamin D compound in a total daily dose of 105 µg to 180 µg of the vitamin D compound to the scalp of the subject, wherein step (2) is performed prior to and/or concurrently with the chemotherapy, thereby preventing or mitigating chemotherapy-induced alopecia in the subject (claim 1), wherein the pharmaceutical composition is administered using a metered spray unit (claim 13).
The previously allowed claims are directed to a method of treating chemotherapy-induced alopecia comprising topically administering to the individual a pharmaceutical composition comprising a therapeutically effective amount of a vitamin D compound and a carrier, wherein the carrier consists of propylene glycol and anhydrous absolute ethanol at a % (w/w) ratio of propylene glycol to ethanol range which includes 40:60 (claim 1) (which is the same or similar to the carrier and ratio of instant claims 23 and 24); wherein the vitamin D compound is 1,25-dihydroxyvitamin D3 (claim 2); wherein alopecia has not commenced in the individual (claim 5), wherein the composition is administered to the individual prior to administration of chemotherapy or concurrent with administration of chemotherapy to the individual (claim 11); wherein the pharmaceutical composition does not substantially reduce the efficacy of the chemotherapy (claim 7).  The previously allowed claims do not specifically recite that the topically administered composition is administered using a metered spray unit.
However, Pitre teaches a composition comprising calcitriol that is sprayable (claim 1) wherein the calcitriol is in an amount of between 0.0001 and 20% (claim 2). Pitre teaches the composition is preferably in a dosing spray bottle, for which the application area and dose characteristics are controlled and reproducible; the spray device used consists of a bottle equipped with a 25µl dosing valve [0044]. This reads on a metered spray unit. Pitre further teaches that the composition is suitable for producing a medicinal product intended for treating alopecia, in particular alopecia caused by chemotherapy or radiation [0045].  The Examiner notes that 1,25-dihydroxyvitamin D3 is equivalent to calcitriol.
As such, since the instant claims are directed to a method of preventing chemotherapy-induced alopecia comprising administering a therapeutically effective amount of a vitamin D compound to a patient undergoing or about to undergo chemotherapy, and since Pitre teaches a composition comprising calcitriol formulated in a spray composition for use in a metered spray bottle which is useful for treating alopecia of various origins, in particular alopecia caused by chemotherapy, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metered spray unit to deliver composition taught by Jimenez topically to the scalp for treating alopecia induced by chemotherapeutic agents since the prior art teaches this as a method of administration for administering calcitriol for treating alopecia induced by chemotherapeutic agents.

Regarding the amounts of vitamin D of instant claims 6-8 and 10, the previously allowed claims are directed to wherein the pharmaceutical composition comprises 3-100 μg/mL of 1,25-dihydroxyvitamin D3; and wherein the pharmaceutical composition comprises about 5, 10 or 20 μg/mL of 1,25-dihydroxyvitamin D3.  It would have prima facie obvious to utilize the amounts of the previously granted claims to arrive at the doses and amounts of the sprayable composition of the instant claims.  Similarly, it would have been well with the skill of the skilled artisan to optimize the treatment regimen recited in the previously granted claims to arrive at the treatment regimen of instant claims 3, 4, 9, 11 and 12, Jimenez ‘917 teaches the vitamin D compounds of the invention is topically administered to the scalp twice daily each day for two consecutive weeks prior to the commencement of chemotherapy in order to prevention or reduce the severity of any CIA that may occur upon commencement of chemotherapy [0172].  Two weeks prior to commencement of chemotherapy reads on the limitation “wherein step (2) is performed for a sufficient time prior to the commencement of chemotherapy such that the catagen stage of hair follicles is induced in the treated area of the subject” as evidenced by instant claim 4.

Regarding previously allowed claims 49-58 which are directed to a pharmaceutical composition comprising vitamin D compounds, the composition of the previously allowed claims would anticipate the instantly claimed composition.
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 


Claims 1-3, 5-7, 9-12, 14-21, 23-36, 38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 43-49, 51, 52, 54-56, and 58-63 of copending Application No. 15/872,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:  The copending claims are directed to a pharmaceutical composition comprising a vitamin D compound, propylene glycol and ethanol which would anticipate the instantly claimed composition.  The specification of the copending claims discloses the composition can be formulated in a spray formulation, and the compositions are useful for preventing or treating alopecia in an individual by topically administering the composition (page 2, lines 3-4) wherein the alopecia is chemotherapy induced alopecia (page 4, lines 21-22).
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Reference of relevance:
Gamady A, Koren R, Ron D, Liberman UA, Ravid A. Vitamin D enhances mitogenesis mediated by keratinocyte growth factor receptor in keratinocytes. J Cell Biochem. 2003 Jun 1;89(3):440-9. doi: 10.1002/jcb.10508. PMID: 12761878.
Schilli MB, Paus R, Menrad A. Reduction of intrafollicular apoptosis in chemotherapy-induced alopecia by topical calcitriol-analogs. J Invest Dermatol. 1998 Oct;111(4):598-604. doi: 10.1046/j.1523-1747.1998.00350.x. PMID: 9764839.
Amy Han, Georgann Anetakis Poulos & Paradi Mirmirani (2006) Expanding research and development of novel agents for the treatment and prevention of chemotherapy-induced alopecia, Expert Opinion on Therapeutic Patents, 16:6, 773-781
Holick MF. Noncalcemic actions of 1,25-dihydroxyvitamin D3 and clinical applications. Bone. 1995 Aug;17(2 Suppl):107S-111S. doi: 10.1016/8756-3282(95)00195-j. PMID
Conclusion
Claims 1-3, 5-7, 9-12, 14-21, 23-36, 38 and 40 are rejected.
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627